--------------------------------------------------------------------------------

Exhibit 10.1
DELTA AIR LINES, INC.
2007 PERFORMANCE COMPENSATION PLAN
 
Section 1.   Purpose. The purpose of the Delta Air Lines, Inc. 2007 Performance
Compensation Plan is to enhance the incentive of those employees, members of the
Board and other individuals who are expected to contribute significantly to the
success of the Company and its Affiliates in achieving the Company’s short-term
and long-term objectives and, in general, to further the best interests of the
Company and its shareowners.
 
Section 2.   Definition.
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a)  “Act” means the Securities Exchange Act of 1934, as amended from time to
time, and includes the applicable regulations promulgated thereunder.
 
(b)  “Affiliate” means any entity that, directly or indirectly, controls or is
controlled by or under common control with the Company.
 
(c)  “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award or Other Stock-Based Award granted
under the Plan, which may be denominated or settled in Shares, cash or in such
other forms as provided for herein.
 
(d)  “Award Agreement” means any agreement, contract or other instrument or
document evidencing any Award granted under the Plan, which may, but need not,
be executed or acknowledged by a Participant, as determined by the Committee.
 
(e)  “Board” means the board of directors of the Company.
 
(f)  “Cause,” unless otherwise provided in an applicable Award Agreement, means
a Participant’s:
 
(i) continued, substantial failure to perform his duties with the Company or an
Affiliate (other than any such failure resulting from incapacity due to physical
or mental illness) after a written demand for substantial performance is
delivered to the Participant which identifies the manner in which the Company or
an Affiliate believes that the Participant has not performed his duties, or
 
(ii) misconduct which is economically injurious to the Company or to any
Affiliate, or
 
(iii) conviction of, or plea of guilty or no contest to, a felony or any other
crime involving moral turpitude, fraud, theft, embezzlement or dishonesty, or
 

--------------------------------------------------------------------------------


 
(iv) material violation of any material Company or Affiliate policy or rule
regarding conduct, which policy or rule has been communicated in writing to the
Participant.
 
A Participant shall have at least ten (10) business days to cure, if curable,
any of the events (other than clause (iii)) which could lead to his termination
of Cause. For any Participant who is an Executive Vice President or more senior
executive of the Company, a termination for Cause must be approved by a 2/3 vote
of the entire Board.
 
(g)  “Change in Control,” unless otherwise provided in the applicable Award
Agreement, means the occurrence after the Emergence Date of:
 
(i) any “person” (as defined in Section 13(d) of the Act) other than the
Company, its Affiliates or an employee benefit plan or trust maintained by the
Company or its Affiliates, becoming the “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of more than 35% of the combined
voting power of the Company’s then outstanding Voting Stock (excluding any
“person” who becomes such a beneficial owner in connection with a transaction
described in clause (A) of paragraph (iii) below), unless such person acquires
beneficial ownership of more than 35% of the combined voting power of the
Company’s Voting Stock then outstanding solely as a result of an acquisition of
Company Voting Stock by the Company which, by reducing the Company Voting Stock
outstanding, increases the proportionate Company Voting Stock beneficially owned
by such person to more than 35% of the combined voting power of the Company’s
Voting Stock then outstanding; provided, that if a person shall become the
beneficial owner of more than 35% of the combined voting power of the Company’s
Voting Stock then outstanding by reason of such Voting Stock acquisition by the
Company and shall thereafter become the beneficial owner of any additional
Company Voting Stock which causes the proportionate voting power of such Company
Voting Stock beneficially owned by such person to increase to more than 35% of
the combined voting power of such Voting Stock then outstanding, such person
shall, upon becoming the beneficial owner of such additional Company Voting
Stock, be deemed to have become the beneficial owner of more than 35% of the
combined voting power of the Company’s Voting Stock then outstanding other than
solely as a result of such Voting Stock acquisition by the Company;
 
(ii)  at any time during a period of twelve consecutive months (but not
including any period before the Emergence Date) individuals who at the beginning
of such period constituted the Board (and any new member of the Board, whose
election by the Board or nomination for election by the Company’s shareowners
was approved by a vote of at least two-thirds of the members of the Board then
still in office who either were members of the Board at the beginning of the
period or whose election or nomination for election was so approved), cease for
any reason to constitute a majority of members then constituting the Board; or
 
2

--------------------------------------------------------------------------------


 
(iii)  the consummation of (A) a reorganization, merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, other than a reorganization, merger or consolidation which results
in the Company’s Voting Stock outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or being
converted into Voting Stock of the surviving entity or any parent thereof) more
than 65% of the voting power of the Voting Stock or the total fair market value
of the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) any sale,
lease, exchange or other transfer (in one transaction or a series of
transactions) of assets of the Company having a total gross fair market value
equal to more than 40% of the total gross Fair Market Value of all assets of the
Company immediately prior to such transaction or transactions other than any
such sale to an Affiliate.
 
Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred with respect to a Participant if the Participant is part of a
“group”, within the meaning of Section 13(d)(3) of the Act, which consummates
the Change in Control transaction. In addition, for purposes of the definition
of Change in Control, a person engaged in business as an underwriter of
securities shall not be deemed to be the beneficial owner of, or to beneficially
own, any securities acquired through such person’s participation in good faith
in a firm commitment underwriting until the expiration of forty days after the
date of such acquisition.
 
(h)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes the applicable regulations promulgated thereunder.
 
(i)  “Committee” means the Personnel and Compensation Committee of the Board or
such other committee as may be designated by the Board. If the Board does not
designate the Committee, references herein to the “Committee” shall refer to the
Board.
 
(j)  “Company” means Delta Air Lines, Inc.
 
(k)   “Covered Employee” means an individual who is a “covered employee” within
the meaning of Section 162(m)(3) of the Code or any successor provision thereto.
 
(l)  “Disability” means long-term or permanent disability as determined under
the disability plan of the Company or Affiliate applicable to the Participant. 
 
(m)  “Emergence Date” means the effective date of the Plan of Reorganization.
 
3

--------------------------------------------------------------------------------


 
(n)   “Emergence Grant” means an Option, Restricted Stock, or Performance Award
that is approved as part of the Plan of Reorganization and that has a date of
grant of the Emergence Date or such later date specified by the Committee.
Specific terms applicable to the Emergence Grants are included at Appendix A.
 
(o)  “Fair Market Value” means with respect to Shares, the closing price of a
Share on the date in question (or, if there is no reported sale on such date, on
the last preceding date on which any reported sale occurred) on the principal
stock exchange on which the Shares trade or are quoted, or if Shares are not so
listed or quoted, fair market value as determined by the Committee, and with
respect to any property other than Shares, the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee.
 
(p)  “Good Reason,” unless otherwise provided in an applicable Award
Agreement, means any of the following which occur without a Participant’s
express written consent:
 
(i)  prior to a Change in Control, in the case of a Participant who is an
Executive Vice President or more senior executive of the Company, a diminution
or other reduction of such Participant’s authorities, duties or
responsibilities, other than an insubstantial and inadvertent act that is
promptly remedied by the Company after written notice by such Participant to the
Chief Executive Officer of the Company;
 
(ii) following a Change in Control, in the case of any Participant, a diminution
or other reduction of such Participant’s authorities, duties or
responsibilities, other than an insubstantial and inadvertent act that is
promptly remedied by the Company or an Affiliate after written notice by such
Participant to the Chief Executive Officer of the Company;
 
(iii)  prior to a Change in Control, the Participant’s office is relocated by
more than 50 miles and the relocation would place the Participant in a position
of reduced status and importance within the Company or an Affiliate generally;
 
(iv) following a Change in Control, the Participant’s office is relocated by
more than 50 miles;
 
(v)  a reduction of Participant’s base salary or incentive compensation
opportunities, in either case other than pursuant to a uniform percentage salary
reduction for similarly situated executives (or, following a Change in Control,
all full-time domestic employees not subject to a collective bargaining
agreement);
 
(vi) the Company does not keep in effect compensation, retirement, health and
welfare benefits, or perquisite programs under which the Participant receives
benefits substantially similar, in the aggregate, to those in effect prior to a
reduction (other than a reduction pursuant to an equivalent reduction in such
benefits for similarly situated Participants (or, following a Change in Control,
all full-time domestic employees who are not subject to a collective bargaining
agreement)); or
 
4

--------------------------------------------------------------------------------


 
(vii) a material breach by the Company or an Affiliate of any binding obligation
to the Participant relating to a material term of the Participant’s employment,
including but not limited to, indemnification or the terms of an Award
hereunder, or any failure of a successor to the Company to assume and agree to
perform such obligation.
 
Notwithstanding the foregoing, (A) the Emergence Grant will be ignored for
purposes of determining whether a Participant has suffered a reduction that
constitutes Good Reason under subsection 2(p)(v) or 2(p) (vi) above, (B) as to
any Participant, an event described in subsections 2(p)(i) through (vii) above
shall constitute Good Reason only if such Participant gives the Company written
notice of intent to resign and the reasons therefore within ninety (90) days of
the occurrence of such event, unless the Committee agrees otherwise, and (C) no
event described in subsections 2(p)(i) through 2(p)(vii) which is curable shall
constitute Good Reason if such event is cured by the Company or an Affiliate
within ten (10) days of the Participant’s notice, given in accordance with (B)
above. 
 
(q)  “Incentive Stock Option” means an Option representing the right to purchase
Shares from the Company, granted under and in accordance with the terms of
Section 6, that (i) meets the requirements of Section 422 of the Code, or any
successor provision thereto and (ii) is designated by the Committee as an
Incentive Stock Option.
 
(r)   “Non-Qualified Stock Option” means an Option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that is not an Incentive Stock Option.
 
(s)  “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
 
(t)  “Other Stock-Based Award” means an Award granted pursuant to Section 10 of
the Plan.
 
(u)  “Participant” means the recipient of an Award granted under the Plan.
 
(v)  “Performance Award” means an Award granted pursuant to Section 9 of the
Plan.
 
(w)  “Performance Period” means the period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are
measured.
 
5

--------------------------------------------------------------------------------


 
(x)  “Plan” means the Delta Air Lines, Inc. 2007 Performance Compensation Plan,
as the same may be amended from time to time, including any appendices hereto.
 
(y)  “Plan of Reorganization” means the Debtors’ Joint Plan of Reorganization
under Chapter 11 of the Bankruptcy Code—Case No. 05-17923 (ASH).
 
(z)  “Qualified Performance-Based Compensation” means qualified
performance-based compensation as defined in Treasury Regulation §1.162-27(e) or
any successor thereto.
 
(aa)  “Restricted Stock” means any Share granted under Section 8.
 
(bb)  “RSU” or “Restricted Stock Unit” means a contractual right granted under
Section 8 that is denominated in Shares. Each Unit shall represent a right to
receive the value of one Share (or a percentage of such value) upon the terms
and conditions set forth in the Plan and the applicable Award Agreement. Awards
of Restricted Stock Units may include, without limitation, the right to receive
dividend equivalents.
 
(cc)  “Retirement” means a Termination of Employment (other than for Cause or
death) either (i) on or after a Participant’s 62nd birthday or (ii) on or after
a Participant’s 52nd birthday provided that such Participant has completed at
least 10 years service with the Company or an Affiliate. 
 
(dd)  “SAR” or “Stock Appreciation Right” means any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the right as specified by the Committee in its
discretion, which, except in the case of Substitute Awards or in connection with
an adjustment provided in Section 5(d), shall not be less than the Fair Market
Value of one Share on the date of grant of the right.
 
(ee)  “Shares” means shares of the common stock of the Company, par value
$0.0001 per share.
 
(ff)  “Substitute Awards” means awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or an Affiliate or with which the Company or an Affiliate combines.
 
(gg)  “Termination of Employment” means, in the case of a Participant who is an
employee of the Company or any of its Affiliates, cessation of the employment
relationship such that the Participant is no longer an employee of the Company
or an Affiliate, or, in the case of a Participant who is an independent
contractor, the date the performance of services for the Company or an Affiliate
has ended; provided, however, that in the case of an employee, the transfer of
employment from the Company to an Affiliate, from an Affiliate to the Company,
from one Affiliate to another Affiliate or, unless the Committee determines
otherwise, the cessation of employee status but the continuation of the
performance of services for the Company or an Affiliate as an independent
contractor shall not be deemed a Termination of Employment and, in the case of
an independent contractor, performance of services as an employee shall not be
deemed a termination of service that would constitute a Termination of
Employment; and provided, further, that a Termination of Employment will be
deemed to occur for a Participant employed by an Affiliate when an Affiliate
ceases to be an Affiliate unless such Participant’s employment continues with
the Company or another Affiliate.
 
6

--------------------------------------------------------------------------------


 
(hh)   “Vesting Period” means with respect to an Award the period designated by
the terms of the Plan or the applicable Award Agreement as the period over which
services generally must be performed by the Participant receiving such Award in
order for such Award to be 100% vested and nonforfeitable.
 
(ii)  “Voting Stock” means securities entitled to vote generally in the election
of members of the board of directors.
 
Section 3.       Eligibility.  
 
(a)  Scope. Any employee, member of the Board, consultant or other advisor of,
or any other individual who provides services to, the Company or any Affiliate
or any other entity in which the Company has a significant equity interest,
shall be eligible to be selected to receive an Award under the Plan.
 
(b)  Substitute Awards. Holders of options and other types of awards granted by
a company acquired by the Company or an Affiliate or with which the Company or
an Affiliate combines are eligible for grant of Substitute Awards hereunder.
 
Section 4.       Administration. 
 
(a)  The Committee. The Plan shall be administered by the Committee. The
Committee shall be appointed by the Board. The Board may designate one or more
directors as alternate members of the Committee who may replace any absent or
disqualified member at any meeting of the Committee. To the extent permitted by
applicable law, the Committee may delegate its authority to exercise all duties
and responsibilities under the Plan, including those listed in Section 4(b)
below, to any individual, group of individuals or committee except that any such
delegation shall not be applicable to any Award for a person then covered by
Section 16 of the Act. The Committee may issue rules and regulations for
administration of the Plan. The Committee shall meet at such times and places as
it may determine.
 
7

--------------------------------------------------------------------------------


 
(b)  Power and Authority. Subject to the terms of the Plan and applicable law,
the Committee (or its delegate) shall have sole and absolute authority and
discretion to: (i) designate Participants; (ii) determine the type or types of
Awards (including Substitute Awards) to be granted to each Participant under the
Plan; (iii) determine the number of Shares to be covered by (or with respect to
which payments, rights, or other matters are to be calculated in connection
with) Awards; (iv) determine the terms and conditions of any Award; (v)
determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, Shares, other securities, or other Awards, or
canceled, forfeited or suspended, and the method or methods by which Awards may
be settled, exercised, canceled, forfeited or suspended; (vi) determine whether,
to what extent, and under what circumstances cash, Shares, other securities,
other Awards, and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder thereof
or of the Committee; (vii) interpret and administer the Plan and any instrument
or agreement relating to, or Award made under, the Plan; (viii) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (ix) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.
 
(c)  All Decisions Binding. All decisions of the Committee shall be final,
conclusive and binding upon all parties, including the Company, the shareowners
and the Participants unless a court of competent jurisdiction determines that
such decision was arbitrary and capricious.
 
Section 5.       Shares Available for Awards and Award Limitations.  
 
(a)  Shares Available. Subject to adjustment as provided below, the maximum
number of Shares available for distribution under the Plan will not
exceed 30,000,000 Shares. Notwithstanding the foregoing and subject to
adjustment as provided in Section 5(d) and the limitations included in Section
12, no Participant may receive under the Plan in any calendar year (i) Options
and SARs that relate to more than 2,000,000  Shares; (ii) Restricted Stock and
RSUs that relate to more than 1,000,000 Shares; or (iii) Performance Awards or
Other Stock-Based Awards that relate to more than 1,500,000 Shares; and the
maximum amount that may be paid in a calendar year in respect of an annual Award
denominated in cash or value other than Shares with respect to any Participant
shall be $10,000,000, and the maximum amount of a long-term incentive Award
denominated in cash shall be $10,000,000 multiplied by the number of years
included in any applicable Performance Period(s) (and any applicable fraction
for any Performance Period(s) of less than one year) relating to such Awards.  
 
8

--------------------------------------------------------------------------------


 
(b)  Share Counting. Any Shares subject to an Award (but not including any
Substitute Award), that expires, is cancelled, forfeited, or otherwise
terminates without the delivery of Shares, including (i) the number of Shares
surrendered or withheld in payment of any exercise or price of an Award or taxes
related to an Award and (ii) any Shares subject to an Award to the extent that
Award is settled without the issuance of Shares, shall again be, or shall
become, available for distribution under the Plan; provided, however, that in
the case of an SAR that is settled by the delivery of Shares, the number of
Shares relating to such SAR that are being exercised shall be counted against
the maximum aggregate number of Shares that may be issued under the Plan on the
basis of one Share for every Share subject to the Award, regardless of the
actual number of Shares used to settle the SAR upon exercise, and the number of
Shares relating to such SAR that may again be available for distribution under
the Plan is limited to the part of the SAR, if any, that is forfeited or
expires.
 
(c)  Type of Shares. Any Shares delivered pursuant to an Award may consist, in
whole or in part, of authorized and unissued Shares or Shares acquired by the
Company.
 
(d)  Effect of Certain Changes. In the event that any dividend or other
distribution (whether in the form of cash, Shares or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall
adjust equitably any or all of (i) the number and type of Shares (or other
securities) which thereafter may be made the subject of Awards, including the
aggregate and individual limits specified in Section 5(a) and Section 12, (ii)
the number and type of Shares (or other securities) subject to outstanding
Awards, and (iii) the grant, purchase, or exercise price with respect to any
Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award; provided, however, that the number of Shares subject to
any Award denominated in Shares shall always be a whole number. 
 
(e)  Effect of Substitute Awards. Shares underlying Substitute Awards shall not
reduce the number of Shares remaining available for distribution under the Plan.
 
9

--------------------------------------------------------------------------------


 
Section 6.       Options.  
 
(a)  Options Generally. The Committee is authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine; provided, however, that unless an
individual Award Agreement includes other terms, Options included in the
Emergence Grant will be subject to the terms set forth on Appendix A hereto.
 
(b)  Exercise Price. The exercise price per Share under an Option shall be
determined by the Committee; provided, however, that, except in the case of
Substitute Awards, such exercise price shall not be less than the Fair Market
Value of a Share on the date of grant of such Option.
 
(c)  Term. The term of each Option shall be fixed by the Committee but shall not
exceed 10 years from the date of grant thereof.
 
(d)  Vesting and Exercisability. The Committee shall determine the time or times
at which an Option may be exercised in whole or in part with such time or times
to be specified in the Award Agreement for the Option.
 
(e)  Payment of Exercise Price. The Committee shall determine the method or
methods, including broker-assisted cashless exercise, by which, and the form or
forms, including, without limitation, cash, Shares, other Awards, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price, in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
 
(f)  Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code, or any successor provision thereto, and any regulations promulgated
thereunder.
 
Section 7.       Stock Appreciation Rights.
 
(a)  SARs Generally. The Committee is authorized to grant SARs to Participants
with such terms and conditions as the Committee shall determine not inconsistent
with the provisions of the Plan.
 
(b)  Grants. SARs may be granted to Participants either alone (“freestanding”)
or in addition to other Awards granted under the Plan (“tandem”) and may, but
need not, relate to a specific Option granted under Section 6.
 
(c)  Tandem SARs. Any tandem SAR related to an Option may be granted at the same
time such Option is granted or at any time thereafter before exercise or
expiration of such Option. In the case of any tandem SAR related to any Option,
the SAR or applicable portion thereof shall not be exercisable until the related
Option or applicable portion thereof is exercisable and shall terminate and no
longer be exercisable upon the termination or exercise of the related Option,
except that a SAR granted with respect to less than the full number of Shares
covered by a related Option shall not be reduced until the exercise or
termination of the related Option exceeds the number of Shares not covered by
the SAR. Any Option related to any tandem SAR shall no longer be exercisable to
the extent the related SAR has been exercised.
 
10

--------------------------------------------------------------------------------


 
(d)  Term. A freestanding SAR shall not have a term of greater than 10 years
from the date of grant thereof, or, unless it is a Substitute Award, an exercise
price less than 100% of Fair Market Value of the Share on the date of grant.
 
Section 8.       Restricted Stock and Restricted Stock Units.
 
(a)  Restricted Stock and RSUs Generally. The Committee is authorized to grant
Awards of Restricted Stock and RSUs to Participants with such terms and
conditions as the Committee shall determine not inconsistent with the provisions
of the Plan; provided, however, that unless an individual Award Agreement
includes other terms, Restricted Stock and RSUs included in the Emergence Grant
will be subject to the terms set forth on Appendix A hereto.
 
(b)  Restrictions. Shares of Restricted Stock and RSUs shall be subject to such
restrictions as the Committee may impose (including, without limitation, any
limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right), which restrictions may lapse or be waived
by the Committee separately or in combination at such time or times, in such
installments or otherwise, as the Committee may deem appropriate.
 
(c)  Evidence of Award. Any share of Restricted Stock may be evidenced in such
manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of shares of Restricted
Stock, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.
 
(d)  Qualified Performance-Based Compensation. An Award under this Section 8
shall, if the Committee intends that such Award should constitute Qualified
Performance-Based Compensation, comply with Section 12 of the Plan.
 
Section 9.       Performance Awards. 
 
(a)  Performance Awards Generally. The Committee is authorized to grant
Performance Awards to Participants with such terms and conditions as the
Committee shall determine not inconsistent with the provisions of the Plan;
provided, however, that unless an individual Award Agreement includes other
terms, Performance Awards included in the Emergence Grant will be subject to the
terms set forth on Appendix A hereto.
 
11

--------------------------------------------------------------------------------


 
(b)  Denomination; Performance Goals. Performance Awards may be denominated as a
cash amount, number of Shares, or a combination thereof and are Awards which may
be earned upon achievement or satisfaction of performance conditions specified
by the Committee. The Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance conditions. Subject to the terms of the Plan, the performance goals
to be achieved during any Performance Period, the length of any Performance
Period, the amount of any Performance Award granted and the amount of any
payment or transfer to be made pursuant to any Performance Award shall be
determined by the Committee.
 
(c)  Qualified Performance-Based Compensation. Every Performance Award shall, if
the Committee intends that such Award should constitute Qualified
Performance-Based Compensation, comply with Section 12 of the Plan. Except in
the case of an Award intended to qualify as Qualified Performance-Based
Compensation, if the Committee determines, in its discretion, that external
changes or other unanticipated business conditions have materially affected the
fairness of the performance goals, then the Committee may approve appropriate
adjustments to the performance goals (either up or down) in whole or in part.
Performance measures may vary from Performance Award to Performance Award,
respectively, and from Participant to Participant, and may be established on a
stand-alone basis, in tandem or in the alternative.
 
(d)  Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards shall be in cash, Shares, other Awards or other property, or a
combination thereof, in the discretion of the Committee, as may be specified in
the applicable Award Agreement or as otherwise may be determined by the
Committee. Performance Awards will be distributed only after the end of the
relevant Performance Period. The Committee may, in its discretion, increase or
reduce the amount of a settlement otherwise to be made in connection with such
Performance Awards.
 
Section 10.    Other Stock-Based Awards.  

 
 (a)   Other Stock-Based Awards Generally. The Committee is authorized to grant
Other Stock-Based Awards to Participants with terms and conditions as the
Committee shall determine not inconsistent with the provisions of the Plan.
Every Other Stock-Based Award shall, if the Committee intends that such Award
should constitute Qualified Performance-Based Compensation, comply with Section
12 of the Plan.
 
12

--------------------------------------------------------------------------------


 
(b)   Denomination; Purchase Rights. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Shares, purchase
rights for Shares, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee. Shares delivered pursuant to an Award in the nature of a purchase
right granted under this Section 10 shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including, without
limitation, cash, Shares, other Awards, notes, or other property, as the
Committee shall determine. Cash Awards, as stand-alone Awards or as an element
of or supplement to any other Award under the Plan, may also be granted pursuant
to this Section 10.
 
Section 11.     Effect of Termination of Employment and a Change in Control on
Awards.  At the time of grant of an Award the Committee shall provide, by rule
or regulation or in any Award Agreement, or may determine at any time in any
individual case, the circumstances in which Awards shall be exercised, vested,
paid or forfeited in the event a Participant ceases to provide service to the
Company or any Affiliate or in the event of a Change in Control prior to the end
of a Performance Period or exercise or settlement of such Award. Notwithstanding
the foregoing, Emergence Grants will be subject to the terms of Appendix A.
 
Section 12.    Qualified Performance-Based Compensation. 
 
(a)  Pre-Established Formula Required. Every Award that is intended to
constitute Qualified Performance-Based Compensation shall include a
pre-established formula, such that exercise, payment, retention or vesting of
the Award is subject to the achievement during a Performance Period or
Performance Periods, as determined by the Committee, of a level or levels of, or
improvements in, in each case as determined by the Committee, one or more
performance measures with respect to the Company, any Affiliate and/or any
business unit of the Company or any Affiliate, based on the following:
 
(i)  any of the following financial measures: revenue per available seat mile;
cost per available seat mile; total shareowner return; return on equity, assets,
capital or investment; operating, pre-tax or net income levels expressed in
either absolute dollars, earnings per share, or changes of the same; the market
price of Shares; economic or cash value added; capitalization; net or operating
profit margin; revenues or revenue growth; expenses; cash flow; operating cash
flow or liquidity; or earnings before interest, taxes, depreciation,
amortization and aircraft rent;
 
(ii)  the results of employee satisfaction surveys;
 
13

--------------------------------------------------------------------------------


 
(iii) the results of customer satisfaction surveys; and
 
(iv) other measures of operational performance (including, without limitation,
U.S. Department of Transportation performance rankings in operational areas),
quality, safety, productivity or process improvement.
 
Performance criteria may be measured on an absolute (e.g., plan or budget) or
relative basis. Relative performance may be measured against a group of peer
companies, a financial market index, or other acceptable objective and
quantifiable indices.
 
(b)  Other Restrictions. In addition to the Award limitations set forth in
Section 5(a), the Committee shall have the power to impose such other
restrictions on Awards subject to this Section 12 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for Qualified
Performance-Based Compensation. Notwithstanding any provision of the Plan to the
contrary, the Committee shall not be authorized to increase the amount payable
to a Covered Employee under any Award to which this Section 12 applies upon
attainment of such pre-established formula.
 
 (c)  Certain Changes Prohibited. Any settlement which changes the form of
payment from that originally specified for an Award intended to constitute a
Qualified Performance-Based Award shall be implemented in a manner such that the
Award does not, solely for that reason, fail to qualify as Qualified
Performance-Based Compensation. 
 
Section 13.     General Provisions Applicable to Awards.  
 
(a)  Restrictive Covenants. The Committee may impose such restrictions on any
Award with respect to non-competition, confidentiality and other conduct as it
deems necessary or appropriate in its discretion.
 
(b)  Configuration of Awards. Awards may, in the discretion of the Committee, be
granted either alone or in addition to or in tandem with any other Award or any
award granted under any other plan of the Company. Awards granted in addition to
or in tandem with other Awards, or in addition to or in tandem with awards
granted under any other plan of the Company, may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
Awards may be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.
 
(c)  Form of Payment. Subject to the terms of the Plan and the applicable Award
Agreement, payments or transfers to be made by the Company upon the grant,
exercise or payment of an Award may be made in the form of cash, Shares, other
securities or other Awards, or any combination thereof, as determined by the
Committee in its discretion at the time of grant or as of the time of such
exercise or payment, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
dividend equivalents in respect of installment or deferred payments.
 
14

--------------------------------------------------------------------------------


 
(d)  Nontransferability. Except as may be permitted by the Committee or as
specifically provided in an Award Agreement, (i) no Award and no right under any
Award shall be assignable, alienable, pledgeable, saleable or transferable by a
Participant otherwise than by will or pursuant to Section 13(e) and (ii) each
Award, and each right under any Award, shall be exercisable during the
Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative. The
provisions of this paragraph shall not apply to any Award which has been fully
exercised or paid, as the case may be, and shall not preclude forfeiture of an
Award in accordance with the terms thereof.
 
(e)  Participant’s Death. Upon the death of a Participant, the beneficiary
eligible to receive payments or other benefits or exercise rights that are
available under the Plan at the Participant’s death shall be the Participant’s
estate. 
 
(f)  Legended Certificates. All certificates for Shares and/or Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Shares or other securities are then listed, and any applicable
Federal or state securities laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
 
Section 14.     Amendments and Termination. 
 
(a)  The Plan. Except to the extent prohibited by applicable law and unless
otherwise expressly provided in an Award Agreement or in the Plan, the Board or
the Committee may amend, alter, suspend, discontinue, or terminate the Plan or
any portion thereof at any time; provided, however, that no such amendment,
alteration, suspension, discontinuation or termination shall be made without (i)
shareowner approval if such approval is required by the listed company rules of
the stock exchange, if any, on which the Shares are principally traded or quoted
or (ii) with respect to any affected Participant, the consent of such
Participant if such action would adversely affect the rights of such Participant
under any outstanding Award, except to the extent any such amendment,
alteration, suspension, discontinuance or termination is made to cause the Plan
to comply with applicable law, stock exchange rules and regulations or
accounting or tax rules and regulations. Notwithstanding anything to the
contrary herein, the Committee may amend the Plan in such manner as may be
necessary to enable the Plan to achieve its stated purposes in any jurisdiction
in a tax-efficient manner and in compliance with local rules and regulations.
 
15

--------------------------------------------------------------------------------


 
(b)  Awards. The Committee may waive any conditions or rights under, amend any
terms of, or amend, alter, suspend, discontinue or terminate, any Award
theretofore granted, prospectively or retroactively, without the consent of any
relevant Participant or holder or beneficiary of an Award; provided, however,
that no such action shall adversely affect the rights of any affected
Participant or holder or beneficiary (without such person’s consent) under any
Award theretofore granted under the Plan, except to the extent any such action
is made to cause the Plan to comply with applicable law, stock exchange rules
and regulations or accounting or tax rules and regulations; and provided further
that, except as provided in Section 5(d), no such action shall directly or
indirectly, through cancellation and regrant or any other method, reduce, or
have the effect of reducing, the exercise price of any Award established at the
time of grant thereof and provided further, that the Committee’s authority under
this Section 14(b) is limited in the case of Awards subject to Section 12, as
set forth in Section 12.
 
(c)  Certain Equitable Adjustments. Except as noted in Section 12, the Committee
shall be authorized to make adjustments in the terms and conditions of, and the
criteria included in, Awards in recognition of events (including, without
limitation, the events described in Section 5(d)) affecting the Company, or the
financial statements of the Company, or of changes in applicable laws,
regulations or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.
 
(d)  Cancellation of Awards. Any provision of the Plan or any Award Agreement to
the contrary notwithstanding, the Committee may cause any Award granted
hereunder to be canceled in consideration of a cash payment or alternative Award
made to the holder of such canceled Award equal in value to the Fair Market
Value of such canceled Award as of the date of cancellation, except that this
Section 14(d) shall not be interpreted to permit any transaction that is
prohibited by the second proviso of Section 14(b) relating to the direct or
indirect repricing of Awards. 
 
(e)  Corrections and Clarifications. The Committee may correct any defect,
supply any omission, or reconcile any inconsistency in the Plan or any Award in
the manner and to the extent it shall deem desirable to carry the Plan into
effect.
 
16

--------------------------------------------------------------------------------


 
Section 15.     Miscellaneous.  
 
(a)  No Uniformity Required; No Promise of Future Grants. No employee,
Participant or other person shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of employees,
Participants, or holders or beneficiaries of Awards under the Plan. The terms
and conditions of Awards need not be the same with respect to each recipient.
Any Award granted under the Plan shall be a one-time Award which does not
constitute a promise of future grants. The Committee, in its discretion,
maintains the sole right to make grants hereunder.
 
(b)  No Rights as Shareowner. A Participant granted an Award shall have no
rights as a shareowner of the Company with respect to such Award unless and
until such time as certificates or book-entry shares for the Shares underlying
the Award are registered in such Participant’s name in the Company’s stock
records.
 
(c)  Withholdings. The Company shall be authorized to withhold from any Award
granted or any payment due or transfer made under any Award or under the Plan or
from any compensation or other amount owing to a Participant the amount (in
cash, Shares, other securities or other Awards) of withholding taxes due in
respect of an Award, its exercise, or any payment or transfer under such Award
or under the Plan and to take such other action (including, without limitation,
providing for elective payment of such amounts in cash or Shares by the
Participant) as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.
 
(d)  Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company from adopting or continuing in effect other or additional
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.
 
(e)  No Right to Continued Employment. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of, or
to continue to provide services to, the Company or any Affiliate. Further, the
Company or the applicable Affiliate may at any time dismiss a Participant, free
from any liability, or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement or in any other agreement binding
the parties. The receipt of any Award under the Plan is not intended to confer
any rights on the receiving Participant except as set forth in the applicable
Award Agreement.
 
(f)  Governing Law; Construction of Plan. The Plan and all determinations made
and actions taken thereunder shall be governed by the internal substantive laws
of the State of Delaware and construed accordingly, to the extent not superseded
by applicable federal law. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award, and the remainder of the Plan
and any such Award shall remain in full force and effect.
 
17

--------------------------------------------------------------------------------


 
(g)  Unfunded and Unsecured Arrangement. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Company pursuant to an Award, such right shall be no greater than the right
of any unsecured general creditor of the Company.
 
(h)  No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash or other securities shall be paid or transferred in lieu of any fractional
Shares, or whether such fractional Shares or any rights thereto shall be
canceled, terminated or otherwise eliminated.
 
Section 16.     Effective Date of the Plan. The Plan shall be effective as of
the Emergence Date.
 
Section 17.     Term of the Plan. No Award shall be granted under the Plan on or
after the ten year anniversary of its adoption by the Board. However, unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award theretofore granted may extend beyond such date, and the authority of
the Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award, or to waive any conditions or rights under any such Award, and the
authority of the Board or the Committee to amend the Plan, shall extend beyond
such date.
 
Section 18.    Section 409A of the Code. With respect to Awards subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A, and the provisions hereof shall be interpreted in a manner that
satisfies the requirements of Section 409A and the related regulations, and the
Plan shall be operated accordingly. If any provision of the Plan or any term or
condition of any Award would otherwise frustrate or conflict with this intent,
the provision, term or condition will be interpreted and deemed amended by the
Committee so as to avoid this conflict. Notwithstanding the foregoing, neither
the Company nor the Committee shall have any liability to any Participant or any
other person if an Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and the terms of
such Award do not satisfy the additional conditions applicable to nonqualified
deferred compensation under Section 409A of the Code.
 
18

--------------------------------------------------------------------------------


 


APPENDIX A
 
TERMS OF EMERGENCE GRANTS
 
The terms of this Appendix A shall apply to all Awards included in Emergence
Grants.
 
A.     OPTIONS.
 
1.  Award Grant. The Company grants to the Participant a Non-Qualified Stock
Option covering a specified number of Shares under Section 6 of the Plan (the
“Option”).


2.  Grant Date.  The grant date of the Option will be determined by the
Committee.


3.  Exercise Price.  The exercise price of the Option is the closing price of a
Share on the New York Stock Exchange on the grant date.


4.  Exercise Period.  Subject to the terms of the Plan, including Section A of
this Appendix A, the Option (a) shall become exercisable with respect to
one-third of the Shares on each of the first (“First Option Installment”),
second (“Second Option Installment”) and third (“Third Option Installment”)
anniversaries of the Emergence Date 1; and (b) shall be exercisable through and
including the day immediately preceding the tenth anniversary of the Emergence
Date (“Expiration Date”).


5.  Change in Exercisability and Exercise Period upon Termination of Employment.
The exercisability of the Option and the exercise period set forth in Section
A.4 of this Appendix A is subject to the following terms and conditions:
 
(a)  Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of any Participant employed by an
Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), the Option shall be exercisable in whole or in part during the
period: (i) beginning on the date of such termination; and (ii) ending on the
earlier of (A) the second anniversary of such termination or (B) the Expiration
Date.
 

--------------------------------------------------------------------------------

1 The number of Shares subject to each Option Installment will be equal to the
total number of Shares subject to the Option divided by three; provided, that if
this formula results in any fractional Share allocation to any Option
Installment, the number of Shares in the First Option Installment will be
increased so that only full shares are covered by each Option Installment. For
example, if an Option covers 1,000 Shares, 334 Shares will become exercisable
with respect to the First Option Installment, and 333 Shares will become
exercisable on each of the Second and Third Option Installments.




A-1

--------------------------------------------------------------------------------




(b)     Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement):
(i) any portion of the Option that is not exercisable at the time of such
termination shall be forfeited; and (ii) any portion of the Option that is
exercisable at the time of such termination shall remain exercisable until the
earlier of (A) 90 days after such termination or (B) the Expiration Date.
 
(c)     Retirement. Upon a Participant’s Termination of Employment by reason of
Retirement, any portion of the Option that is not exercisable at the time of
such termination shall be exercisable on a pro rata basis (“Pro Rata Option
Portion”), and any portion of the Option that is exercisable at the time of such
termination shall be exercisable, during the period: (i) beginning on the date
of such termination; and (ii) ending on the earlier of (A) the third anniversary
of such termination or (B) the Expiration Date. Upon a Participant’s Termination
of Employment by reason of Retirement, any portion of the Option that is not
exercisable at the time of such termination, other than the Pro Rata Option
Portion, shall be immediately forfeited.


Pro Rata Option Portion means, with respect to any Option Installment that is
not exercisable at the time of a Participant’s Termination of Employment by
reason of Retirement, the number of Shares covered by such Option Installment
multiplied by a fraction (i) the numerator of which is the number of calendar
months 2 from the Emergence Date to the date of such termination, rounded up for
any partial months and (ii) the denominator of which is twelve (12) for the
First Option Installment, twenty-four (24) for the Second Option Installment and
thirty-six (36) for the Third Option Installment.
 
(d)      Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the Option shall be exercisable in whole or in part
during the period: (i) beginning on the date of such termination; and (ii)
ending on the earlier of (A) the third anniversary of such termination or (B)
the Expiration Date.
 

--------------------------------------------------------------------------------

2 For purposes of this provision, one calendar month is calculated from the date
of measurement to the same or closest numerical date occurring during the
following month. For example, if the Emergence Date is May 3, 2007, one calendar
month will elapse as of June 3, 2007. If the Emergence Date is May 31, 2007, one
calendar month will elapse as of June 30, 2007, since June only has 30 days. If
the Emergence Date is January 31, 2008, one calendar month will elapse as of
February 29, 2008, since February 2008 only has 29 days. Thereafter, each
subsequent month continues to be counted based on the initial date of
measurement of closest numerical date to such date of measurement occurring
during the subsequent month.
 
A-2

--------------------------------------------------------------------------------


(e)      For Cause. Upon a Participant’s Termination of Employment by the
Company for Cause, the Option shall be immediately forfeited.
 
6.     Change in Control. Subject to Section D of this Appendix A, upon a Change
in Control which occurs prior to a Participant’s Termination of Employment, the
Option shall be exercisable in whole or in part during the period (i) beginning
on the date of such Change in Control; and (ii) ending on the Expiration Date;
provided, however, that the Option shall be immediately forfeited upon the
Participant’s Termination of Employment by the Company for Cause; provided,
further, that upon a Participant’s Termination of Employment for any reason
other than by the Company for Cause, the period to exercise the Option will end
on the earlier of (i) the third anniversary of such termination or (ii) the
Expiration Date.
 
B.     RESTRICTED STOCK
 
1.  Award Grant. The Company grants to the Participant a specified number of
Shares of Restricted Stock under Section 8 of the Plan (the “Restricted Stock”).


2.  Grant Date.  The grant date of the Restricted Stock will be determined by
the Committee.


3.  Restrictions.  Until the restrictions imposed by this Section B.3 (the
“Restrictions”) have lapsed pursuant to Section 4, 5, 6 or 7 below, the
Participant will not be permitted to sell, exchange, assign, transfer, pledge or
otherwise dispose of the Restricted Stock and the Restricted Stock will be
subject to forfeiture as set forth in Section 6 below.


4.  Lapse of Restrictions--Passage of Time.  Subject to the terms of the Plan,
including Section B of this Appendix A, the Restrictions shall lapse and be of
no further force or effect with respect to one-third of the Shares of Restricted
Stock six (6) months 3 after the Emergence Date (“First RS Installment”), with
respect to one-third of the Shares of Restricted Stock eighteen (18) months
after the Emergence Date (“Second RS Installment”) and with respect to one-third
of the Shares of Restricted Stock thirty (30) months after the Emergence Date
(“Third RS Installment”). 4
 

--------------------------------------------------------------------------------

3 For purposes of this provision, one calendar month is calculated from the date
of measurement to the same or closest numerical date occurring during the
following month. For example, if the Emergence Date is May 3, 2007, one calendar
month will elapse as of June 3, 2007. If the Emergence Date is May 31, 2007, one
calendar month will elapse as of June 30, 2007, since June only has 30 days. If
the Emergence Date is January 31, 2008, one calendar month will elapse as of
February 29, 2008, since February 2008 only has 29 days. Thereafter, each
subsequent month continues to be counted based on the initial date of
measurement or closest numerical date to such date of measurement occurring
during the subsequent month.
 
A-3

--------------------------------------------------------------------------------




5.  Accelerated Lapse of Restrictions. If, at any time during the period
commencing six (6) months after the Emergence Date and ending eighteen (18)
months after the Emergence Date, the aggregate market value of all outstanding
Shares is at least $14,000,000,000 for ten (10) consecutive trading days, as
determined by the closing price of the Shares on the New York Stock Exchange,
the Restrictions shall lapse and be of no further force or effect on the last
day of such eighteen (18) month period, provided that the Participant has not
had a Termination of Employment prior to such day.
 
6.  Lapse of Restrictions/Forfeiture upon Termination of Employment. In addition
to the other provisions of the Plan and this Appendix A, the Restricted Stock
and the Restrictions set forth in Section B of this Appendix A are subject to
the following terms and conditions:
 
(a)  Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of any Participant employed by an
Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), the Restrictions shall immediately lapse and be of no further force
or effect as of the date of such termination.


(b)  Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement),
any portion of the Restricted Stock subject to the Restrictions shall be
forfeited as of the date of such termination.
 
(c)  Retirement. Upon a Participant’s Termination of Employment by reason of
Retirement, with respect to any portion of the Restricted Stock subject to the
Restrictions, the Restrictions shall immediately lapse on a pro rata basis (“Pro
Rata RS Portion”) as of the date of such termination. Upon a Participant’s
Termination of Employment by reason of Retirement, any Restricted Stock that
remains subject to the Restrictions, other than the Pro Rata RS Portion, shall
be immediately forfeited.


Pro Rata RS Portion means, with respect to any RS Installment that is subject to
the Restrictions at the time of a Participant’s Termination of Employment by
reason of Retirement, the number of Shares covered by such RS Installment
multiplied by a fraction (i) the numerator of which is the number of calendar
months from the Emergence Date to the date of such termination, rounded up for
any partial months and (ii) the denominator of which is six (6) for the First RS
Installment, eighteen (18) for the Second RS Installment and thirty (30) for the
Third RS Installment.
 
(continued. . . )
 

--------------------------------------------------------------------------------

4 The number of Shares subject to each RS Installment will be equal to the total
number of Shares subject to the Restricted Stock Award divided by three;
provided, that if this formula results in any fractional Share allocation to any
RS Installment, the number of Shares in the First RS Installment will be
increased so that only full shares are covered by each RS Installment. For
example, if the Restricted Stock Award includes 1,000 Shares, the Restrictions
will lapse with respect to 334 Shares on the First RS Installment, and the
Restrictions will lapse with respect to 333 Shares on each of the Second and
Third RS Installments.
 


A-4

--------------------------------------------------------------------------------


 
(d)      Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the Restrictions shall immediately lapse and be of no
further force or effect as of the date of such termination.


(e)     For Cause. Upon a Participant’s Termination of Employment by the Company
for Cause, any portion of the Restricted Stock subject to the Restrictions shall
be forfeited as of the date of such termination.
 
7.       Change in Control. Subject to Section D of this Appendix A, upon a
Change in Control which occurs prior to a Participant’s Termination of
Employment, the Restrictions shall immediately lapse on the date of such Change
in Control and be of no further force or effect as of such date.
 
8.       Dividends. In the event a cash dividend shall be paid in respect of
Shares at a time the Restrictions on the Restricted Stock have not lapsed, the
Participant shall receive the dividend in the same manner and to the same extent
as if the Restrictions had lapsed at the time the dividend is paid.
 
C.     LONG-TERM PERFORMANCE AWARDS. 
 
1.        Award Grant. The Company grants to the Participant a Performance Award
for a specified target number of Shares under Section 9 of the Plan (the
“Performance Award”).   


2.        Grant Date.  The grant date of the Performance Award will be
determined by the Committee.


3.       Payout Criteria. Except as otherwise expressly set forth in this
Appendix A, the actual number of Shares paid, if any, to the Participant under
the Performance Award will be based on (a) the Company’s EBITDAR performance and
(b) the occurrence of a contemporaneous annual payout under the Company’s
broad-based employee Profit Sharing Program (a “Profit Sharing Payout”), as
described below.


4.        Annual Vesting Opportunities for 2007 and 2008.  Subject to the terms
of the Plan, including Section C of this Appendix A, Performance Awards will be
subject to the following vesting opportunities in 2007 and 2008.   
 
(a)    Calendar Year 2007. If the Company (i) has achieved EBITDAR of at least
$2,838,000,000 for the year ending December 31, 2007 and (ii) made a Profit
Sharing Payout for 2007, a number of Shares equal to 15% of the Performance
Award (rounded up to the nearest whole share) shall vest and be paid.
 


A-5

--------------------------------------------------------------------------------


 
    (b)    Calendar Year 2008. If the Company (i) has achieved cumulative
EBITDAR of at least $6,295,000,000 for the two year period ending December 31,
2008 and (ii) made a Profit Sharing Payout for 2008, a number of Shares equal to
15% of the Performance Award (rounded up to the nearest whole share) shall vest
and be paid.
 
(c)    Condition Precedent. No Performance Awards will vest or be paid under
this Section C.4 with respect to any year for which there is no Profit Sharing
Payout.
 
(d)     Timing of Payment. The Company will pay Performance Awards that vest
under this Section C.4 as soon as practicable after the determination that the
payment criteria described in this Section have been met.
 
5.       Vesting Opportunity for 2009; Payment of Vested Shares. Subject to the
terms of the Plan, including Section C of this Appendix A, the Performance Award
shall vest, as described in this Section 5, as of December 31, 2009, to the
extent the Company meets or exceeds the EBITDAR goals described below. If the
Company does not meet the Threshold Level, as defined below, any unpaid portion
of the Performance Award will lapse and become void as of December 31, 2009.
 
(a)     Threshold Vesting. If the Company has achieved cumulative EBITDAR of
$7,433,000,000 (“Threshold Level”) for the three year period ending December 31,
2009, the Performance Award will vest with respect to a number of Shares equal
to (i) 50% of the Performance Award, (ii) minus the number of Shares, if any,
paid to the Participant under Section C.4 above. The remaining unvested portion
of the Performance Award will lapse and become void.
 
(b)     Target Vesting. If the Company has achieved cumulative EBITDAR of
$9,911,000,000 (“Target Level”) for the three year period ending December 31,
2009, the Performance Award will vest with respect to a number of Shares equal
to (ii) 100% of the Performance Award, (ii) minus the number of Shares, if any,
paid to the Participant under Section C.4 above.
 
(c)     Maximum Vesting. If the Company has achieved cumulative EBITDAR of at
least $11,849,000,000 (“Maximum Level”) for the three year period ending
December 31, 2009, the Performance Award will vest with respect to a number of
Shares equal to (i) 150% of the Performance Award, (ii) minus the number of
Shares, if any, paid to the Participant under Section C.4 above.
 
A-6

--------------------------------------------------------------------------------


 
(d)    Vesting by Interpolation. If the Company has achieved cumulative EBITDAR
for the three year period ending December 31, 2009 which is above the Threshold
Level but below the Target Level, or above the Target Level but below the
Maximum Level, the Performance Award will vest with respect to a number of
Shares equal to (i) the Specified Percentage of the Performance Award, (ii)
minus the number of Shares, if any, paid to the Participant under Section C.4
above. For purposes of this Section 5(d), the “Specified Percentage” will be
determined by interpolating on a straight line basis as follows: (i) between
Threshold Level (at which 50% of the Performance Award vests) and Target Level
(at which 100% of the Performance Award vests) if the Company’s cumulative
EBITDAR for the three year period ending December 31, 2009 is above the
Threshold Level and below the Target Level; and (ii) between Target Level (at
which 100% of the Performance Award vests) and Maximum Level (at which 150% of
the Performance Award vests) if the Company’s cumulative EBITDAR for the three
year period ending December 31, 2009 is above the Target Level and below the
Maximum Level. 5
 
(e)    Definition of EBITDAR. “EBITDAR” means, with respect to any fiscal period
of the Company, an amount equal to the consolidated operating income of the
Company and its subsidiaries during such fiscal period, determined prior to the
charges, costs, and expenses associated with depreciation, amortization, and
aircraft rent, based on regularly prepared and publicly available statements of
operations of the Company, prepared in accordance with generally accepted
accounting principals (“GAAP”); provided, however, that EBITDAR shall be
adjusted to exclude the following items, in each case as determined by the
Committee, where applicable, in accordance with GAAP and only to the extent to
which these items impact the Company’s consolidated operating income: (i) all
asset write downs related to long term assets; (ii) gains or losses with respect
to employee equity securities; (iii) gains or losses incurred as a consequence
of “fresh start accounting”; and (iv) gains or losses with respect to
extraordinary, one-time or non-recurring events.
 

--------------------------------------------------------------------------------

5 The interpolation calculation is a four step process. The following is the
calculation for a cumulative EBITDAR that is between Threshold Level and Target
Level:
 
Step 1:    Subtract the cumulative EBITDAR achieved from $9,911,000,000 (Target
Level).
Step 2:    Divide the total in Step 1 by $2,478,000,000 (the difference between
Target Level and Threshold Level).
Step 3:    Multiply the result of Step 2 by 50% or 0.50 (the difference between
100% target vesting and 50% threshold vesting). Round up to the nearest
thousandth; in other words, 0.456908 would be rounded up to 0.457
Step 4:    The fraction resulting from Step 3 is the percentage subtracted from
the 100% target vesting level to determine the actual percentage of the
Participant’s Performance Award that will vest.
 
For example, assume the target number of Shares of the Participant’s Performance
Award is 1,000 Shares. If the Company achieves a cumulative EBITDAR of
$8,672,000,000, the Performance Award will vest at 75% as follows:
 
Step 1:   $9,911,000,000 minus $8,672,000,000 = $1,239,000,000
Step 2:   $1,239,000,000 divided by $2,478,000,000 = 0.50
Step 3:   0.50 multiplied by 0.50 = 0.25 or 25%
Step 4:   Subtract 25% from 100% for a total vesting percentage of 75%
 
Therefore, in this example, 75% or 750 Shares (less any Shares already paid to
the Participant under C.4) of the Participant’s Performance Award vest.
 
A-7

--------------------------------------------------------------------------------


 
(f)     Condition Precedent. No Shares that vested under this Section C.5 will
be paid to the Participant until there is a Profit Sharing Payout for 2009 or a
subsequent year.
 
(g)    Timing of Payment. The Company will pay the Participant any Shares that
vest under this Section C.5 as soon as practicable after the determination that
the payment criteria described in this Section have been met.
 
6.       Accelerated Vesting/Forfeiture upon Termination of Employment. In
addition to the other provisions of the Plan and this Appendix A, the
Performance Award is subject to the following terms and conditions:
 
(a)      Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of any Participant employed by an
Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), the Participant will be entitled to any Shares that become payable
under Section C.3 and/or Section C.4 in the same manner and to the same extent
as if the Participant’s employment had continued.


(b)     Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement),
the Participant will immediately forfeit any unpaid portion of the Performance
Award as of the date of such termination.
 
(c)     Retirement. Upon a Participant’s Termination of Employment by reason of
Retirement, the number of Shares subject to the Performance Award as of the date
of such termination will be recalculated and will be the result of the following
formula (the “Adjusted Performance Award”): S × (T ÷ E) where,
 
S = the total number of Shares subject to the Participant’s Performance Award as
of the grant date;
 
T = the number of calendar months 6 from the Emergence Date to the date of such
Termination of Employment (rounded up for any partial month); and
 

--------------------------------------------------------------------------------

6 For purposes of this provision, one calendar month is calculated from the date
of measurement to the same or closest numerical date occurring during the
following month. For example, if the Emergence Date is May 3, 2007, one calendar
month will elapse as of June 3, 2007. If the Emergence Date is May 31, 2007, one
calendar month will elapse as of June 30, 2007, since June only has 30 days. If
the Emergence Date is January 31, 2008, one calendar month will elapse as of
February 29, 2008, since February 2008 only has 29 days. Thereafter, each
subsequent month continues to be counted based on the initial date of
measurement or closest numerical date to such date of measurement occurring
during the subsequent month.
 
A-8

--------------------------------------------------------------------------------


 
E = the number of calendar months from the Emergence Date to December 31, 2009
(rounded up for any partial month).
 
Thereafter, the Participant will be entitled to any Shares that vest and become
payable under Section C.4 and/or Section C.5 in the same manner and to the same
extent as if the Participant’s employment had continued, except that the number
of such Shares will be based on the Adjusted Performance Award.
 
(d)     Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the number of Shares subject to the Performance Award as
of the date of such termination will be recalculated in accordance with the
formula set forth in Section C.6(c) above and the Shares subject to the Adjusted
Performance Award will become immediately vested and will be paid as soon as
practicable thereafter to the Participant or the Participant’s estate, as
applicable.


(e)      For Cause. Upon a Participant’s Termination of Employment by the
Company for Cause, the Participant will immediately forfeit any unpaid portion
of the Performance Award as of the date of such termination.
 
7.   Change in Control. Subject to Section D of this Appendix A, upon a Change
in Control, any Performance Award not previously forfeited under Section 6(b) or
Section 6(e), or settled under Section 6(d), shall immediately vest and be paid
to the Participant as soon as practicable without regard to whether a Profit
Sharing Payout has been made. The number of Shares to be paid to the Participant
in respect of the Performance Award shall be equal to 100% of the number of
Shares subject to the Performance Award minus the number of Shares paid, if any,
under Section C.4 above to the Participant.    
 
D.  Gross-Up for Certain Taxes.
 
1.       Gross-Up Payments. In the event that the Participant becomes entitled
to benefits under the Plan, the Company shall pay to the Participant an
additional lump sum payment (the “Gross-Up Payment”), in cash, equal to the
amounts, if any, described in sub-section (a), subject to sub-section (b),
below:


(a)    Subject to sub-section (b) below, if any portion of any payment under the
Plan, when taken together with any payment under any other agreement with or
plan of the Company (in the aggregate “Total Payments”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Participant shall be entitled under this paragraph to an additional amount
such that after payment by the Participant of all such Participant’s applicable
federal, state and local taxes, including any Excise Tax, imposed upon such
additional amount, the Participant will retain an amount sufficient to pay the
Excise Tax imposed on the Total Payments.
 
A-9

--------------------------------------------------------------------------------


 
(b)    Notwithstanding the provisions of sub-section (a) above, if it shall be
determined that the Participant would be entitled to a Gross-Up Payment, but
that the Total Payments would not be subject to the Excise Tax if the Total
Payments were reduced by an amount that is less than 10% of the portion of the
Total Payments that would be treated as “parachute payments” under Section 280G
of the Code, then the amounts payable to the Participant shall be reduced (but
not below zero) to the maximum amount that could be paid to Participant without
giving rise to the Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment
shall be made to the Participant. Such reduction of the amounts payable to the
Safe Harbor Cap, if applicable, shall be made by reducing payments comprising
the Total Payments in such order as elected by the Participant.


The amounts payable under this Section D.1 shall be paid by the Company as soon
as practicable (but in no event more than 30 days) after the occurrence of the
events giving rise to the Participant’s right to benefits under the Plan.


2.       Determinations. In the event of a Change in Control, all determinations
required to be made under Section D.1 above, including the amount of the
Gross-Up Payment, whether a payment is required under Section D.1 above, and the
assumptions to be used in determining the Gross-Up Payment, shall be made by the
nationally recognized accounting firm generally used by the Company as its
financial auditor (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Participant within twenty
business days of the receipt of notice from the Participant that there has been
an event giving rise to the right to benefits under Section D.1 above, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for a person effecting the Change in
Control or is otherwise unavailable, the Participant may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company.


3.       Subsequent Redeterminations. Unless requested otherwise by the Company,
the Participant must use reasonable efforts to contest in good faith any
subsequent determination by the Internal Revenue Service that the Participant
owes an amount of Excise Tax greater than the amount previously determined under
paragraph (a); provided, however, that the Participant shall be entitled to
reimbursement by the Company of all fees and expenses reasonably incurred by the
Participant in contesting such determination. In the event the Internal Revenue
Service or any court of competent jurisdiction determines that the Participant
owes an amount of Excise Tax that is either greater or less than the amount
previously taken into account and paid under Section D.1, the Company shall
promptly pay to the Participant, or the Participant shall promptly repay to the
Company, as the case may be, the amount of such excess or shortfall. In the case
of any payment that the Company is required to make to the Participant pursuant
to the preceding sentence (a “Later Payment”), the Company shall also pay to the
Participant an additional amount such that after payment by the Participant of
all the Participant’s applicable federal, state and local taxes on such
additional amount, the Participant will retain an amount sufficient to pay the
total of the Participant’s applicable federal, state and local taxes arising due
to the Later Payment. In the case of any repayment of Excise Tax that the
Participant is required to make to the Company pursuant to the second sentence
of this Section D.3, the Participant shall also repay to the Company the amount
of any additional payment received by the Participant from the Company in
respect of applicable federal, state and local taxes on such repaid Excise Tax,
to the extent the Participant is entitled to a refund of (or has not yet paid)
such federal, state or local taxes.
 
A-10

--------------------------------------------------------------------------------

